1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
     EVA MARIE BAILEY,                                     Case No.: 19cv227-MMA (BGS)
11
                                                           ORDER DENYING DEFENDANTS’
12                                      Plaintiff,         MOTION TO STRIKE PORTIONS
     v.                                                    OF PLAINTIFF’S COMPLAINT
13
     OCWEN LOAN SERVICING, LLC; U.S.                       [Doc. No. 7]
14   BANK, N.A., In Its Capacity as Trustee
     for the Holders of Mastr Asset Backed
15   Securities Trust 2005-WMCI, Mortgage
     Pass-Through Certificates,
16
17                                   Defendants.
18
19         Plaintiff Eva Marie Bailey (“Plaintiff”) commenced this action against Defendants
20   Ocwen Loan Servicing, LLC and U.S. Bank, N.A., in its capacity as trustee for the
21   holders of Mastr Asset Backed Securities Trust 2005-WMCI, Mortgage Pass-Through
22   Certificates (collectively, “Defendants”) on January 31, 2019. See Doc. No. 1
23   (hereinafter “Compl.”). Plaintiff alleges claims for: (1) violations of the Real Estate
24   Settlement Procedures Act, 12 C.F.R. § 1026, et seq.; (2) violations of the Fair Debt
25   Collection Practices Act, 15 U.S.C. § 1692, et seq.; (3) violations of the Homeowner’s
26   Bill of Rights Act, Assembly Bill No. 278, Chapter 86, 2011-2012, Cal. Civ. Code §
27   2920, et seq.; (4) breach of contract, Cal. Civ. Code §§ 3300-02 and 3353-60; and (5)
28   negligence, Cal. Civ. Code § 1714. See id.

                                                     -1-                     19cv227-MMA (BGS)
1           On February 25, 2019, Defendants filed a motion to strike portions of Plaintiff’s
2    Complaint pursuant to Federal Rule of Civil Procedure 12(f). See Doc. No. 7.
3    Specifically, Defendants move to strike allegations regarding punitive damages, claiming
4    Plaintiff has failed to allege specific facts indicating fraud, malice, or oppression. See
5    Doc. No. 7-1 at 4.1
6           On March 19, 2019, the Court granted the parties’ joint motion to stay this action
7    until June 2019. See Doc. No. 10. The Court extended the briefing schedule on
8    Defendants’ motion and indicated that Plaintiff could file an opposition to Defendants’
9    motion on or before June 14, 2019. See id. at 10. In May, the Court reiterated that
10   Plaintiff’s deadline to respond to Defendants’ motion remained unchanged. See Doc. No.
11   14 at 4. To date, Plaintiff has not filed an opposition to Defendants’ motion.
12          Here, while Defendants’ motion to strike Plaintiff’s prayer for punitive damages is
13   unopposed, “[m]otions to strike on the grounds of insufficiency, immateriality,
14   irrelevancy, and redundancy are not favored . . . and will usually be denied unless the
15   allegations have no possible relation to the controversy and may cause prejudice to one of
16   the parties.” Bianchi v. State Farm Fire and Cas. Co., 120 F. Supp. 2d 837, 841 (N.D.
17   Cal. 2000) (emphasis added). Defendants’ challenges to Plaintiff’s prayer for punitive
18   damages are premised on insufficiency grounds. See Doc. No. 7-1 at 4 (“Plaintiff has
19   failed to plead any facts that Defendants harbored any ill will or malice toward Plaintiff
20   or acted with any intention whatsoever.”) (emphasis added). Defendants, however,
21   advance no arguments that Plaintiff’s prayer for punitive damages “ha[s] no possible
22   relation to the controversy” nor do Defendants identify any prejudice they will suffer as a
23
24
            1
25              Defendants cite to Cal. Civ. Code § 3294 in support of their argument that under California
     law, a plaintiff may only recover punitive damages where the defendant acts with malice, oppression, or
26   fraud. See Doc. No. 7-1 at 3. However, “California’s heightened pleading standard irreconcilably
     conflicts with Rules 8 and 9 of the Federal Rules of Civil Procedure” and does not apply in federal court.
27   Rees v. PNC Bank, N.A., 308 F.R.D. 266, 273 (N.D. Cal. 2015). Some courts have found that under
     federal pleading standards, a plaintiff can simply recite a short and plain prayer for punitive damages.
28   See, e.g., Alejandro v. ST Micro Elecs., Inc., 129 F. Supp. 3d 898, 817-18 (N.D. Cal. 2015).

                                                        -2-                            19cv227-MMA (BGS)
1    result if Plaintiff’s prayer for punitive damages is not stricken from the Complaint.
2    Bianchi, 120 F. Supp. 2d at 841.
3          Accordingly, the Court, in its discretion, DENIES Defendants’ motion to strike
4    Plaintiff’s prayer for punitive damages. See Holmes v. Elec. Document Processing, Inc.,
5    966 F. Supp. 2d 925, 930 (N.D. Cal. 2013) (noting the decision to “grant a motion to
6    strike lies within the sound discretion of the district court.”).
7
8          IT IS SO ORDERED.
9
10   Dated: July 5, 2019
11                                                   _____________________________
12                                                   HON. MICHAEL M. ANELLO
                                                     United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -3-                      19cv227-MMA (BGS)
